Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (“Agreement”) is made as of [•] by and
between Leap Wireless International, Inc., a Delaware corporation (the
“Company”), and [•] (“Indemnitee”). This Agreement supersedes and replaces any
and all previous agreements between the Company and Indemnitee covering the
subject matter of this Agreement.
RECITALS
     WHEREAS, directors, officers and other persons in service to publicly-held
corporations and other business enterprises are being increasingly subjected to
expensive and time-consuming litigation relating to, among other things, matters
that traditionally would have been brought only against the corporation or
business enterprise itself;
     WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance and indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals to serve the Company,
the Company will attempt to maintain on an ongoing basis, at its sole expense,
liability insurance to protect such persons; however, the Board recognizes that
although the furnishing of such insurance has been a customary and widespread
practice among U.S. corporations and other business enterprises, given current
market conditions and trends, such insurance may be available in the future only
at higher premiums and with more exclusions;
     WHEREAS, the General Corporation Law of the State of Delaware (the “DGCL”)
permits, and Article IV of the By-laws of the Company requires, indemnification
of the officers and directors of the Company; each expressly provides that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the Board, officers and other persons with respect to indemnification;
     WHEREAS, in light of uncertainties relating to such insurance and to
indemnification and the resulting difficulty of attracting and retaining persons
to serve the Company, the Board has determined that the best interests of the
Company and its stockholders would be served by assuring such persons that there
will be increased certainty of such protection in the future;
     WHEREAS, the Company previously entered into indemnifications agreement
with its directors and officers (collectively, the “Prior Indemnification
Agreements”);
     WHEREAS, it is reasonable, prudent and necessary for the Company to
continue to obligate itself contractually to indemnify, and to advance expenses
on behalf of, such persons to the fullest extent permitted by applicable law so
that they will serve or continue to serve the Company free from undue concern
that they will not be so indemnified; and
     WHEREAS, although this Agreement is a supplement to and in furtherance of
the By-laws of the Company (and shall not be deemed a substitute therefor, nor
to diminish or abrogate any rights of Indemnitee thereunder), Indemnitee does
not regard the protection available under his Prior Indemnification Agreement,
if any, the Company’s By-laws and insurance as adequate in the present

 



--------------------------------------------------------------------------------



 



circumstances, and may not be willing to serve (or continue to serve) as a
director or officer without adequate protection, and the Company desires
Indemnitee to serve and continue to serve in such capacity; and
     WHEREAS, the parties hereto desire to supersede and replace any Prior
Indemnification Agreement entered into by and between the Company and
Indemnitee.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:
     Section 1. Services to the Company. Indemnitee agrees to serve, or continue
to serve, as a director or officer of the Company and/or, as applicable, its
subsidiaries and any other Enterprise for so long as Indemnitee is duly elected
or appointed or until Indemnitee tenders his resignation. Indemnitee may at any
time and for any reason resign from such position. This Agreement shall not be
deemed an employment contract between the Company (or any of its subsidiaries or
any other Enterprise) and Indemnitee. The foregoing notwithstanding, this
Agreement shall continue in force after Indemnitee has ceased to serve as a
director, officer, employee and/or agent of the Company or any of its
subsidiaries or other Enterprise as provided in Section 16 hereof.
     Section 2. Certain Definitions. As used in this Agreement:
          (a) “Agent” shall mean any person who is or was a director, officer or
employee of the Company or other person authorized by the Company to act for the
Company, to include any person serving in such capacity as a director, officer,
employee, fiduciary or other official of another corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
Enterprise (including any subsidiary of the Company) at the request of, for the
convenience of, or to represent the interests of the Company.
          (b) A “Change in Control” shall be deemed to occur upon the earliest
to occur after the date of this Agreement of any of the following events:
          i. Acquisition of Stock by Third Party. Any Person (as defined below)
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing twenty-five (25%) or more of the combined
voting power of the Company’s then outstanding securities unless the change in
relative Beneficial Ownership of the Company’s securities by any Person results
solely from a reduction in the aggregate number of outstanding shares of
securities entitled to vote generally in the election of directors;
          ii. Change in Board of Directors. During any period of two
(2) consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in Sections 2(b)(i), 2(b)(iii) or 2(b)(iv) hereof) whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the members of the Board;
          iii. Corporate Transactions. The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or

-2-



--------------------------------------------------------------------------------



 



consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 51% of
the combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity;
          iv. Liquidation. The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement or series of agreements for
the sale or disposition by the Company of all or substantially all of the
Company’s assets; or
          v. Other Events. There occurs any other event of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or a response to any similar item on any similar schedule or
form) promulgated under the Exchange Act (as defined below), whether or not the
Company is then subject to such reporting requirement.
     For purposes of this Section 2(b), the following terms shall have the
following meanings:
     (A) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
     (B) “Person” shall have the meaning as set forth in Sections 13(d) and
14(d) of the Exchange Act; provided, however, that Person shall exclude (i) the
Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (iii) any corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
     (C) “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act; provided, however, that Beneficial Owner
shall exclude any Person otherwise becoming a Beneficial Owner by reason of the
stockholders of the Company approving a merger of the Company with another
entity.
          (c) “Corporate Status” describes the status of a person who is or was
a director, officer, employee, fiduciary or agent of the Company or any other
corporation, limited liability company, partnership or joint venture, trust,
employee benefit plan or other Enterprise, in which capacity such person is or
was serving at the request of, for the convenience of, or to represent the
interests of the Company.
          (d) “Disinterested Director” shall mean a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.
          (e) “Enterprise” shall mean the Company and any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise (including any subsidiary of the Company) of which
Indemnitee is or was serving as a director, officer, employee, fiduciary or
agent at the request of, for the convenience of, or to represent the interests
of the Company.
          (f) “Expenses” shall include all direct and indirect costs, fees and
expenses of any type or nature whatsoever, including all attorneys’ fees and
costs, retainers, court costs, transcript costs, fees of experts and other
professionals, witness fees, travel expenses, duplicating costs, printing and

-3-



--------------------------------------------------------------------------------



 



binding costs, telephone charges, postage, delivery service fees, fax
transmission charges, secretarial services, any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, and all other
disbursements, obligations or expenses of the types customarily incurred in
connection with or as a result of prosecuting, defending, preparing to prosecute
or defend, investigating, being or preparing to be a deponent or witness in, or
otherwise participating in, a Proceeding, including reasonable compensation for
time spent by Indemnitee for which he is not otherwise compensated by the
Company or any third party. Expenses also shall include: (i) expenses incurred
in connection with any appeal resulting from any Proceeding, including the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent, (ii) expenses incurred in
connection with recovery under any Insurance Policies (as defined below)
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such insurance recovery, and (iii) for purposes of
Section 14(d), expenses incurred by or on behalf of Indemnitee in connection
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement, by litigation or otherwise. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.
          (g) “Independent Counsel” shall mean a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five (5) years has been, retained to represent: (i) the
Company or Indemnitee in any matter material to either such party (other than
with respect to matters concerning Indemnitee’s right to indemnification under
this Agreement, or of other indemnitees under similar indemnification agreements
with the Company), or (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any law firm or member of a law firm
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Company or
Indemnitee in an action to determine Indemnitee’s rights under this Agreement.
The Company agrees to pay the reasonable fees and expenses of the Independent
Counsel referred to above and to indemnify such counsel fully against any and
all expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.
          (h) The term “Proceeding” shall include any threatened, pending or
completed action, suit, claim, counterclaim, cross claim, arbitration,
mediation, alternate dispute resolution process, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise, and whether of a
civil, criminal, administrative, regulatory, legislative or investigative
(formal or informal) nature, including any appeal therefrom, in which Indemnitee
was, is, will or might be involved as a party, potential party, non-party
witness or otherwise by reason of the fact that Indemnitee is or was a director,
officer, employee, fiduciary or agent of the Company and/or any other
Enterprise, by reason of any action taken by him (or a failure to take action by
him) or of any action (or failure to act) on his part while acting pursuant to
his Corporate Status, in each case whether or not serving in such capacity at
the time any liability or Expense is incurred for which indemnification,
reimbursement, or advancement of Expenses can be provided under this Agreement.
If Indemnitee believes in good faith that a given situation may lead to or
culminate in the institution of a Proceeding, such situation shall be considered
a Proceeding under this paragraph.
          (i) References to “fines” shall include any excise tax assessed with
respect to any employee benefit plan; references to “serving at the request of
the Company” and similar references shall include any service as a director,
officer, employee, fiduciary or agent of the Company that imposes duties on, or
involves services by, such director, officer, employee, fiduciary or agent with
respect to an employee benefit plan, its participants or beneficiaries; and a
person who acted in good faith and in a manner he reasonably believed to be in
the best interests of the participants and beneficiaries of an

-4-



--------------------------------------------------------------------------------



 



employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Company” as referred to in this Agreement.
     Section 3. Indemnity in Third-Party Proceedings. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee was, is, or is threatened to be made, a party to or a participant in
any Proceeding, other than a Proceeding by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 3, Indemnitee shall be
indemnified to the fullest extent permitted by applicable law against all
Expenses, judgments, liabilities, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments,
liabilities, fines, penalties and amounts paid in settlement) actually and
reasonably incurred by Indemnitee or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be in, or not opposed to, the
best interests of the Company and, in the case of a criminal Proceeding, had no
reasonable cause to believe that his conduct was unlawful. The parties hereto
intend that this Agreement shall provide to the fullest extent permitted by law
for indemnification in excess of that expressly permitted by statute, including
any indemnification provided by the Company’s Certificate of Incorporation, its
By-Laws, vote of its stockholders or Disinterested Directors (or any committee
thereof), or applicable law.
     Section 4. Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee was, is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified to the fullest extent permitted by applicable law against all
Expenses actually and reasonably incurred by him or on his behalf in connection
with such Proceeding or any claim, issue or matter therein, if Indemnitee acted
in good faith and in a manner he reasonably believed to be in, or not opposed
to, the best interests of the Company; provided, however, that if applicable law
so provides no indemnification for Expenses shall be made under this Section 4
in respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged by a court to be liable to the Company, unless and only to the
extent that the Delaware Court or any court in which the Proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification for such Expenses that the Delaware Court
or such other court deems proper.
     Section 5. Indemnification for Expenses of a Party Who is Wholly or
Partially Successful. To the fullest extent permitted by applicable law and to
the extent that Indemnitee is a party to (or a participant in) and is
successful, on the merits or otherwise, in any Proceeding or in defense of any
claim, issue or matter therein, in whole or in part, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith. If Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all applicable claims, issues or matters in such Proceeding, the
Company shall indemnify Indemnitee against all Expenses actually and reasonably
incurred by him or on his behalf in connection with or related to each
successfully resolved claim, issue or matter to the fullest extent permitted by
law. For purposes of this Section 5 and without limitation, the termination of
any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
     Section 6. Indemnification For Expenses of a Witness. To the fullest extent
permitted by applicable law and to the extent that Indemnitee is, by reason of
his Corporate Status, a witness or otherwise asked to participate in any aspect
of a Proceeding to which Indemnitee is not a party, he shall

-5-



--------------------------------------------------------------------------------



 



be indemnified against all Expenses actually and reasonably incurred by him or
on his behalf in connection therewith.
     Section 7. Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.
     Section 8. Additional Indemnification.
          (a) Notwithstanding any limitation in Sections 3, 4, or 5 hereof, the
Company shall indemnify Indemnitee to the fullest extent permitted by applicable
law if Indemnitee is a party to or threatened to be made a party to any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor) against all Expenses, judgments, fines and amounts paid
in settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines and
amounts paid in settlement) actually and reasonably incurred by or on behalf of
Indemnitee in connection with the Proceeding.
          (b) For purposes of Section 8(a), the meaning of the phrase “to the
fullest extent permitted by applicable law” shall include, but not be limited
to, the following:
          i. to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL, and
          ii. to the fullest extent authorized or permitted by any amendments to
or replacements of the DGCL adopted after the date of this Agreement that
increase the extent to which a Delaware corporation may indemnify its directors,
officers, employees and agents.
     Section 9. Exclusions. Notwithstanding any other provision in this
Agreement, the Company shall not be obligated under this Agreement to indemnify
Indemnitee in connection with any claim against Indemnitee:
          (a) to the extent that payment has actually been made to or on behalf
of Indemnitee under any insurance policy or other indemnity provision, except
with respect to any excess beyond the amount actually received under any
insurance policy or other indemnity provision or as otherwise set forth in
Section 15(f); or
          (b) for (i) an accounting of profits made from the purchase and sale
(or sale and purchase) by Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Exchange Act (as defined in Section 2(b) hereof)
or similar provisions of state statutory law or common law, or (ii) any
reimbursement of the Company by Indemnitee of any bonus or other incentive-based
or equity-based compensation or of any profits realized by Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (as
amended, the “Sarbanes-Oxley Act”), or the payment to the Company of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act); or
          (c) in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the

-6-



--------------------------------------------------------------------------------



 



Proceeding (or any part of such Proceeding) prior to its initiation, (ii) such
payment arises in connection with any mandatory counterclaim or cross-claim that
the Indemnitee asserts against the Company or its directors, officers, employees
or other indemnitees or any affirmative defense Indemnitee raises, or (iii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law; provided, however, that this
Section 9(c) shall not apply to any claims related to the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise, including as provided in Sections 10 and 14(d) hereof.
     Section 10. Advances of Expenses. In furtherance and not in limitation of
the provisions of Article IV, Section 3 of the By-laws of the Company, and
notwithstanding any other provision of this Agreement to the contrary, the
Company shall advance, to the extent not prohibited by law, the Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding (or any
part of any Proceeding) not initiated by Indemnitee, and such advancement shall
be made within thirty (30) days after the receipt by the Company of a statement
or statements requesting such advances from time to time, whether prior to or
after final disposition of any Proceeding; provided, however, that this
Section 10 shall not affect Indemnitee’s right to advancement of Expenses as
provided in Section 14(d). Advances shall be unsecured and interest free.
Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to be
indemnified under the other provisions of this Agreement. In accordance with
Section 14(d), advances shall include any and all reasonable Expenses incurred
pursuing an action to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed. Indemnitee shall qualify for advances upon the execution and
delivery to the Company of this Agreement, which shall constitute an undertaking
by Indemnitee to repay (without interest) the amounts advanced to the extent
that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company, and no other form of undertaking shall be required
from Indemnitee other than the execution of this Agreement. This Section 10
shall not apply to any claim made by Indemnitee for which indemnity is otherwise
excluded pursuant to Section 9.
     Section 11. Procedure for Notification and Defense of Claim.
          (a) Indemnitee shall notify the Company in writing of any matter with
respect to which Indemnitee intends to seek indemnification or advancement of
Expenses hereunder as soon as reasonably practicable following the receipt by
Indemnitee of written notice thereof or Indemnitee’s becoming aware thereof (the
“Indemnification Notice”). The Indemnification Notice shall include a
description of the nature of the Proceeding and the facts underlying the
Proceeding, in each case to the extent known to Indemnitee. To obtain
indemnification under this Agreement, Indemnitee shall also submit to the
Company such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification following the final disposition of
such Proceeding. The omission by Indemnitee to notify the Company hereunder will
not relieve the Company from any liability which it may have to Indemnitee under
this Agreement or otherwise, and any delay in so notifying the Company shall not
constitute a waiver by Indemnitee of any rights under this Agreement. The
Secretary of the Company shall, promptly upon receipt of the Indemnification
Notice, advise the Board in writing that Indemnitee has requested
indemnification and/or advancement of Expenses.
          (b) The Company will be entitled to participate in the Proceeding at
its own expense.
          (c) The Company shall not settle any action, claim or Proceeding (in
whole or in part) which would impose any Expense, judgment, fine, penalty or
limitation on the Indemnitee against

-7-



--------------------------------------------------------------------------------



 



which Indemnitee is not entitled to be indemnified hereunder without the
Indemnitee’s prior written consent.
     Section 12. Procedure Upon Application for Indemnification.
          (a) Upon delivery of the Indemnification Notice by Indemnitee under
Section 11(a), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made with respect to such request as
follows: (i) by a majority vote of the Disinterested Directors, even though less
than a quorum of the Board, (ii) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Board, (iii) if there are no such Disinterested Directors
or, if such Disinterested Directors so direct, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee
or (iv) if so directed by the Board, by the stockholders of the Company;
provided, however, that, notwithstanding the foregoing, in all cases, Indemnitee
shall have the option, but not the obligation, to require, by delivery of a
written request to the Company, that the determination with respect to
Indemnitee’s entitlement to indemnification hereunder be made solely by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee (in which case such request shall be made prior to any
determination by the Disinterested Directors (or any committee thereof) or prior
to the submission of such matter to a vote by the stockholders of the Company).
          (b) If it is determined pursuant to Section 12(a) hereof that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten (10) days after such determination. Indemnitee shall cooperate with
the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance written request any documentation or
information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. Any Expenses incurred by or on behalf of Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom. The Company promptly will advise Indemnitee
in writing with respect to any determination that Indemnitee is or is not
entitled to indemnification, including a description of any reason or basis for
which indemnification has been denied.
          (c) In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 12(a) hereof, the
Independent Counsel shall be selected as provided in this Section 12(c). If a
Change in Control shall have occurred, the Independent Counsel shall be selected
by Indemnitee (unless Indemnitee shall request that such selection be made by
the Board, in which event the following sentence shall apply), and Indemnitee
shall give written notice to the Company advising it of the identity of the
Independent Counsel so selected and certifying that the Independent Counsel so
selected meets the requirements of “Independent Counsel” as defined in Section 2
of this Agreement. If a Change in Control shall not have occurred and the
determination with respect to Indemnitee’s entitlement to indemnification
hereunder is to be made by Independent Counsel pursuant to Section 12(a)(iii),
the Independent Counsel shall be selected by the Board, and the Company shall
give written notice to Indemnitee advising him of the identity of the
Independent Counsel so selected and certifying that the Independent Counsel so
selected meets the requirements of “Independent Counsel” as defined in Section 2
of this Agreement. In either event, Indemnitee or the Company, as the case may
be, may, within ten (10) days after such written notice of selection shall have
been given, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2(g) of
this Agreement, and the

-8-



--------------------------------------------------------------------------------



 



objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or the Delaware Court has
determined that such objection is without merit. If, within twenty (20) days
after the later of (i) submission by Indemnitee of an Indemnification Notice
pursuant to Section 11(a) hereof and (ii) the final disposition of the
Proceeding, no Independent Counsel shall have been selected and not objected to,
either the Company or Indemnitee may petition the Delaware Court for resolution
of any objection made by the Company or Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by such court or by such other person as such court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 12(a)
hereof. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 14(a) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).
          (d) If the Company disputes a portion of the amounts for which
indemnification is requested, the undisputed portion shall be paid and only the
disputed portion withheld pending resolution of any such dispute.
     Section 13. Presumptions and Effect of Certain Proceedings.
          (a) In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination (including any Independent Counsel) shall, to the fullest extent
not prohibited by law, presume that Indemnitee is entitled to indemnification
under this Agreement, and the Company shall, to the fullest extent not
prohibited by law, have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption. Neither the failure of the Company (including by
its directors or Independent Counsel) to have made a determination, at any time
prior to the commencement of any action pursuant to this Agreement, as to
whether indemnification is proper in the circumstances because Indemnitee has or
has not met the applicable standard of conduct, nor an actual determination by
the Company (including by its directors or Independent Counsel) that Indemnitee
has not met such applicable standard of conduct, shall be a defense to the
action or create a presumption that Indemnitee has not met the applicable
standard of conduct.
          (b) Subject to Section 14(e) (which section allows determination
regarding Indemnitee’s entitlement to indemnification under this Agreement to be
deferred until following the final disposition of the Proceeding), if the
person, persons or entity empowered or selected under Section 12 of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within sixty (60) days after receipt by the
Company of the Indemnification Notice from Indemnitee therefor, the requisite
determination of entitlement to indemnification shall, to the fullest extent not
prohibited by law, be deemed to have been made and Indemnitee shall be entitled
to such indemnification, absent (i) a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification,
or (ii) a prohibition of such indemnification under applicable law; provided,
however, that such sixty (60)-day period may be extended for a reasonable time,
not to exceed an additional thirty (30) days, if the person, persons or entity
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; provided, further, that the
foregoing provisions of this Section 13(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by

-9-



--------------------------------------------------------------------------------



 



the stockholders pursuant to Section 12(a)(iv) of this Agreement and if
(A) within fifteen (15) days after receipt by the Company of the request for
such determination the Board has resolved to submit such determination to the
stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen
(15) days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat, or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 12(a) of this Agreement.
          (c) The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) in and of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.
          (d) For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the directors or officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise, or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with the reasonable care by the Enterprise. The provisions
of this Section 13(d) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.
          (e) The knowledge and/or actions, or failure to act, of any other
director, officer, agent or employee of the Company or any other Enterprise
shall not be imputed to Indemnitee for purposes of determining Indemnitee’s
right to indemnification under this Agreement.
     Section 14. Remedies of Indemnitee.
     (a) In the event that:
          i. a determination is made pursuant to Section 12(a) of this Agreement
that Indemnitee is not entitled to indemnification under this Agreement;
          ii. advancement of Expenses is not timely made pursuant to Section 10
of this Agreement;
          iii. subject to Section 14(e) (which section allows determination
regarding Indemnitee’s entitlement to indemnification under this Agreement to be
deferred until following the final disposition of the Proceeding), no
determination of entitlement to indemnification shall have been made pursuant to
Section 12(a) of this Agreement within ninety (90) days after receipt by the
Company of the Indemnification Notice, as provided in Section 13(b);
          iv. payment of indemnification is not made pursuant to Section 5, 6 or
7, or the penultimate sentence of Section 12(b) of this Agreement within ten
(10) days after receipt by the Company of a written request therefor;

-10-



--------------------------------------------------------------------------------



 



          v. payment of indemnification pursuant to Section 3, 4 or 8 of this
Agreement is not made within ten (10) days after a determination has been made
that Indemnitee is entitled to indemnification; or
          vi. the Company or any other person or Enterprise takes or threatens
to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or Proceeding designed to deny, or to
recover from, Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder,
then, in any such event, Indemnitee shall be entitled to an adjudication by the
Delaware Court of his entitlement to such indemnification or advancement of
Expenses. Alternatively, Indemnitee, at his option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.
If requested by Indemnitee, the Company shall use its best efforts to cause such
adjudication or arbitration to be considered and decided on an expedited basis
by the Delaware Court or the arbitrator, as applicable.
          (b) In the event that a determination shall have been made pursuant to
Section 12(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 14 shall be conducted in all respects as a de novo trial or
arbitration on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 14 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.
          (c) If a determination shall have been made pursuant to Section 12(a)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 14, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.
          (d) The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 14 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement. It is the intent of the Company that, to the
fullest extent permitted by law, Indemnitee not be required to incur legal fees
or other Expenses associated with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement by litigation, arbitration or otherwise
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to Indemnitee hereunder. The Company shall, to
the fullest extent permitted by law, indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefor) advance, to the extent not
prohibited by law, such Expenses to Indemnitee, which are incurred by or on
behalf of Indemnitee in connection with any action, proceeding or arbitration
brought by Indemnitee for indemnification or advance of Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company.
          (e) Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding; provided however and for the avoidance of doubt nothing in this

-11-



--------------------------------------------------------------------------------



 



Section 14(e) shall limit or postpone the obligations of the Company otherwise
set forth herein to advance Expenses.
     Section 15. Non-exclusivity; Survival of Rights; Insurance; Subrogation.
          (a) The rights of indemnification and to advancement of Expenses as
provided by this Agreement (i) shall not be deemed exclusive of any other rights
to which Indemnitee may at any time be entitled under applicable law, the
Company’s Certificate of Incorporation, the Company’s By-laws, any agreement, a
vote of stockholders or a resolution of directors, or otherwise and (ii) shall
be interpreted independently of and without reference to any other such rights
to which Indemnitee may at any time be entitled or any limitation or constraint
(whether procedural, substantive or otherwise) in the exercise by Indemnitee of
any other such rights. No amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in Delaware law, whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under the Company’s Certificate of Incorporation, the Company’s
By-laws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by virtue of this Agreement the greater benefits so
afforded by such change. To the extent that a change in Delaware law, whether by
statute or judicial decision, narrows or limits indemnification or advancement
of Expenses that are afforded under the Company’s Certificate of Incorporation,
the Company’s By-laws or this Agreement, it is the intent of the parties hereto
that such change, except to the extent required by applicable law, shall have no
effect on this Agreement or the parties’ rights and obligations hereunder. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
          (b) As long as Indemnitee shall continue to serve as a director and/or
officer of the Company or as a director, officer, employee, fiduciary or agent
of any other Enterprise, and thereafter for the duration of this Agreement
specified in Section 16, the Company will purchase and maintain in effect for
the benefit of Indemnitee one or more valid, binding and enforceable policies
(the “Insurance Policies”) of directors’ and/or officers’ liability insurance
(“D&O Insurance”) providing liability coverage for Indemnitee’s acts in such
capacities; provided, however, that the Company shall not be required to pay
with respect to such Insurance Policies in respect of any one policy year more
than 250% of the last annual premium paid by the Company prior to the date
hereof in respect of the coverages required to be obtained pursuant hereto, but
in such case shall purchase as much coverage as reasonably practicable for 250%
of such last annual premium. The Company shall promptly notify Indemnitee of any
lapse, amendment or failure to renew said policy or policies or any material
provision thereof relating to the extent or nature of coverage provided
thereunder. To the extent that the Company maintains Insurance Policies
providing liability insurance for directors, officers, employees, fiduciaries or
agents of the Company or any other Enterprise, Indemnitee shall be covered by
such policy in accordance with its terms to the maximum extent of the coverage
available for any such director, officer, employee, fiduciary or agent under
such policy. If, at the time of the receipt of an Indemnification Notice
pursuant to the terms hereof, the Company has D&O Insurance in effect, the
Company shall give prompt notice of such claim or of the commencement of a
Proceeding, as the case may be, to the applicable insurers in accordance with
the procedures set forth in the applicable policy. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of each such policy.

-12-



--------------------------------------------------------------------------------



 



          (c) Except as set forth in Section 15(f), in the event of any payment
under this Agreement to or on behalf of Indemnitee, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
          (d) Except as set forth in Section 15(f), the Company shall not be
liable under this Agreement to or on behalf of Indemnitee to make any payment of
amounts otherwise indemnifiable (including Expenses for which advancement is
provided hereunder) hereunder if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.
          (e) Except as set forth in Section 15(f), the Company’s obligation to
indemnify or to advance Expenses hereunder to Indemnitee in connection with any
claim related to Indemnitee’s service as a director, officer, employee,
fiduciary or agent of any Enterprise other than the Company shall be reduced by
any amount Indemnitee has actually received as indemnification or advancement of
Expenses with respect to such claim from such other Enterprise.
          (f) The Company hereby acknowledges that Indemnitee now or in the
future may have certain rights to indemnification, advancement of Expenses
and/or insurance provided by a third party as to which Indemnitee serves as a
director, officer or employee other than the Company or any other Enterprise
(such third party, if applicable, a “Secondary Indemnitor”). The Company hereby
agrees that (i) it is the indemnitor of first resort with respect to the matters
addressed in this Agreement (i.e., its obligations to Indemnitee are primary and
any obligation of a Secondary Indemnitor, as applicable, to advance Expenses or
to provide indemnification for the same Expenses or liabilities incurred by or
on behalf of Indemnitee are secondary to any such obligation of the Company),
(ii) it shall be liable for the full amount of all Expenses and liabilities to
the extent legally permitted and as required by the terms of this Agreement and
the Certificate of Incorporation or By-laws of the Company (or any other
agreement between the Company and Indemnitee), without regard to any rights
Indemnitee may have against a Secondary Indemnitor, as applicable, and (iii) it
irrevocably waives, relinquishes and releases each Secondary Indemnitor, as
applicable, and Indemnitee from any and all claims (x) against such Secondary
Indemnitor, as applicable, for contribution, indemnification, subrogation or any
other recovery of any kind in respect of the matters addressed in this
Section 15(f) and (y) that Indemnitee must seek Expense advancement or
reimbursement, or indemnification, from any Secondary Indemnitor, as applicable,
before the Company must perform its Expense advancement and reimbursement, and
indemnification obligations, under this Agreement. No advancement or payment by
any Secondary Indemnitor, as applicable, on behalf of Indemnitee with respect to
any claim for which Indemnitee has sought indemnification from the Company shall
affect any of the foregoing. Each Secondary Indemnitor, as applicable, shall be
subrogated to the extent of such advancement or payment to all of the rights of
recovery which Indemnitee would have had against the Company if such Secondary
Indemnitor, as applicable, had not advanced or paid any amount to or on behalf
of Indemnitee. If for any reason a court of competent jurisdiction determines
that a Secondary Indemnitor, as applicable, is not entitled to the subrogation
rights described in the immediately preceding sentence, such Secondary
Indemnitor, as applicable, shall have a right of contribution by the Company to
such Secondary Indemnitor, as applicable, with respect to any advance or payment
by such Secondary Indemnitor, as applicable, to or on behalf of Indemnitee. The
Company and Indemnitee agree that each Secondary Indemnitor, as applicable, is
an express third party beneficiary of this Section 15(f).
     Section 16. Duration of Agreement. This Agreement shall continue in full
force and effect until and terminate upon the later of: (a) ten (10) years after
the date that Indemnitee shall have ceased to

-13-



--------------------------------------------------------------------------------



 



serve as a director, officer, employee, fiduciary and/or agent of the Company or
any other Enterprise, and (b) two (2) years after the final termination of any
Proceeding then pending in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder (including any rights of
appeal thereto) and of any proceeding commenced by Indemnitee pursuant to
Section 14 of this Agreement. The indemnification and advancement of Expenses
rights provided by or granted pursuant to this Agreement shall be binding upon
and be enforceable by the parties hereto and their respective successors and
assigns (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), shall continue whether or not Indemnitee has ceased to be a
director, officer, employee, fiduciary or agent of the Company or of any other
Enterprise, and shall inure to the benefit of Indemnitee and his spouse,
assigns, heirs, devisees, executors and administrators and other legal
representatives. The Company shall require any such successor or assignee to, by
written agreement, expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession or assignment had taken place.
     Section 17. Amendments to Certificate of Incorporation or By-laws. Any
amendments to the Certificate of Incorporation or the By-laws of the Company
that purport to reduce or eliminate indemnification rights of Indemnitee
thereunder shall have no effect with respect to this Agreement, and Indemnitee
shall continue to have all of the rights and benefits of this Agreement despite
any such amendments to the Certificate of Incorporation and/or the By-laws.
However, if the Certificate of Incorporation or the By-laws of the Company are
amended to provide for greater indemnification rights or privileges, this
Agreement shall not be construed so as to limit Indemnitee’s rights and
privileges to the terms hereof, and Indemnitee shall be entitled to the full
benefit of any such additional rights and privileges.
     Section 18. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby and shall remain enforceable to the fullest extent
permitted by law; (b) such provision or provisions shall be deemed reformed to
the extent necessary to conform to applicable law and to give the maximum effect
to the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
     Section 19. Enforcement; Prior Indemnification Agreements.
          (a) The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
encourage Indemnitee to serve as a director, officer, employee and/or agent of
the Company and/or one or more other Enterprises, and the Company acknowledges
that Indemnitee is relying upon this Agreement in serving as a director,
officer, employee and/or agent of the Company and/or any of such other
Enterprises.
          (b) This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof, including any Prior
Indemnification Agreement entered into by and between the Company and
Indemnitee, which is hereby terminated and cancelled; provided, however, that
this Agreement is a supplement to and in furtherance of

-14-



--------------------------------------------------------------------------------



 



the Certificate of Incorporation of the Company, the By-laws of the Company, any
D&O Insurance policy maintained by the Company and applicable law, and shall not
be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.
     Section 20. Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement
nor shall any waiver constitute a continuing waiver. In the event the Company
enters into an indemnification agreement with another director or officer of the
Company containing a term or terms more favorable to Indemnitee than the terms
contained herein (as determined by Indemnitee), Indemnitee shall be afforded the
benefit of such more favorable term or terms and such more favorable term or
terms shall be deemed incorporated by reference herein as if set forth in full
herein.
     Section 21. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter that is or may be subject to indemnification or advancement of
Expenses covered hereunder. The failure of Indemnitee to so notify the Company
shall not relieve the Company of any obligation which it may have to Indemnitee
under this Agreement or otherwise.
     Section 22. Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if (a) delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, (c) mailed by reputable overnight
courier and receipted for by the party to whom said notice or other
communication shall have been directed, or (d) sent by facsimile transmission,
with receipt of oral confirmation that such transmission has been received:
If to Indemnitee:
at the address indicated on the signature page of this Agreement, or such other
address as Indemnitee shall provide to the Company in writing.
If to the Company to:
Leap Wireless International, Inc.
5887 Copley Drive
San Diego, CA 92111
Attention: President
Fascimile: (858) 882-6040
or to any other address as may have been furnished to Indemnitee by the Company
in writing.
     Section 23. Contribution. To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by or on behalf
of Indemnitee, whether for judgments, fines, penalties, excise taxes, amounts
paid or to be paid in settlement and/or Expenses, in connection with any
Proceeding or other claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding or other claim in order to reflect
(a) the relative benefits received by the

-15-



--------------------------------------------------------------------------------



 



Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding; and/or (b) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).
     Section 24. Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 14(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (a) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (b) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (c) appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, Corporation
Service Company, 2711 Centerville Road, Wilmington, Delaware 19808 irrevocably
as its agent in the State of Delaware as such party’s agent for acceptance of
legal process in connection with any such action or proceeding against such
party with the same legal force and validity as if served upon such party
personally within the State of Delaware, (d) waive any objection to the laying
of venue of any such action or proceeding in the Delaware Court, and (e) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum, or is subject (in whole or in part) to a jury trial.
     Section 25. Construction
          (a) The section and subsection headings contained in this Agreement
are solely for the purpose of reference and convenience, are not part of the
agreement of the parties, and shall not in any way limit, modify or otherwise
affect the meaning or interpretation of this Agreement.
          (b) References to “Sections” or “Articles” refer to corresponding
Sections or Articles of this Agreement unless otherwise specified.
          (c) Unless the context requires otherwise, the words “include,”
“including” and variations thereof mean without limitation, the words “hereof,”
“hereby,” “herein,” “hereunder” and similar terms refer to this Agreement as a
whole and not any particular section or article in which such words appear, any
reference to a law shall include any amendment thereof or any successor thereto
and any rules and regulations promulgated thereunder, and the word “or” shall be
disjunctive but not exclusive.
          (d) Unless the context requires otherwise, words in the singular
include the plural, words in the plural include the singular, and words
importing any gender shall be applicable to all genders.
     Section 26. Counterparts; Facsimile Signatures. This Agreement may be
executed in two or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which, taken together, shall constitute one
and the same Agreement. Only one such counterpart signed by the party against
whom enforceability is sought needs to be produced to evidence the existence of
this Agreement. This Agreement may be executed and delivered by facsimile or
email transmission of a file in “.pdf” or similar format and upon such delivery,
each signature shall be deemed to have the same effect as if the original
signature had been delivered to the other party.
Signature page follows.

-16-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as
of the day and year first above written.

            LEAP WIRELESS INTERNATIONAL, INC.
      By:           Name:           Title:           INDEMNITEE
             Printed Name:         Address:     

 